Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  February 06, 2015

The Court of Appeals hereby passes the following order:

A15A0529. VALENTE RODRIGUEZ MORENO v. THE STATE.

      This appeal was docketed in this Court on October 28, 2014. The Appellant’s
brief, including enumeration of errors, was due to be filed no later than November 17,
2014. Court of Appeals Rules 22 (a) and 23 (a). To date, Appellant has not filed a
brief and enumeration of errors, and no extension of time for filing has been granted.
Accordingly, Case Number A15A0529 is hereby DISMISSED for Appellant’s failure
to file a brief and enumeration of errors in support of his appeal.
      Because Appellant is represented by counsel, he is informed of the
following in accordance with Rowland v. State, 264 Ga. 872 (452 SE2d 756)
(1995):
      This appeal has been dismissed because of your counsel’s failure to file a
a brief and enumeration of errors. If you still wish to appeal, you may request the
trial court to grant an out-of-time appeal. If the trial court grants an out-of-time
appeal, you will have 30 days from that grant in which to instigate an appeal. If the
trial court denies your request for an out-of-time appeal, you may appeal that
denial by filing a notice of appeal within 30 days of the denial. If you no longer
wish to appeal your conviction, you need not do anything else.
      The Clerk of Court is directed to send a copy of this order to Appellant as
well as to Appellant’s attorney, who is also directed to send a copy to Appellant.
Court of Appeals of the State of Georgia
        Clerk’s Office,
               02/06/2015
Atlanta,____________________
        I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.